Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument that Eguchi does not disclose “subsequent to sending the control signal to cause the operational shaft to be turned to the Off position: receiving a manual adjustment signal indicating that the operational shaft is turned to an On position; and in response to receiving the manual adjustment signal, adjusting the predetermined threshold,” the examiner disagrees. The manual adjustment signal in Eguchi may be subsequent to an Off command.
Applicant’s argument’s regarding claims 7, 10, 17, and 20 are moot in view of the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5-8, 11-13, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi (JP 02178522 A), hereinafter Eguchi, in view of Mosley (US 20160000251 A1), hereinafter Mosley.

Regarding claim 1, Eguchi discloses a method for operational control of a burner, the method comprising: 
receiving a monitoring signal from a sensor (“reference numeral 1 is a human body detection sensor such as an infrared sensor”); 
receiving a device status indication, wherein the device status indication indicates a current position of an operational shaft of the burner (“Reference numeral 8 denotes a knob position detection unit that detects the rotation position of the operation knob 2b and outputs the rotation position to the determination processing unit 4. Actually, it is connected to the rotary shaft of the operation knob 2b”);
retrieving a predetermined threshold (“the set time”); 
determining whether a parameter of the monitoring signal exceeds the predetermined threshold (“When the user returns to the vicinity of the stove within the set time, the human body detection sensor 1 detects it and sends a human body detection output signal to the determination processing unit 4. As a result, the judgment processing unit 4 stops the operation of the timer unit 3 and resets the time count. On the contrary, when the user does not return to the side of the stove within the set time, the determination processing unit 4 outputs the output signal of the arrival of the set time from the timer 1 
based on the device status indication and the determination that the parameter exceeds the predetermined threshold, sending a control signal to a controller (“when the user does not return to the side of the stove within the set time, the determination processing unit 4”); 
wherein the controller controls a motor that is connected to the operational shaft of the burner causing the motor to turn the operational shaft of the burner to an Off position in response to the control signal based upon the monitoring signal from the sensor (“The thermal power control unit 5 is a block diagram showing the motor [5]a connected to the operation knob 2b in the direction of extinguishing the stove by the drive circuit 5b in response to the signal from the determination processing unit 4” The examiner notes that this excerpt has been changed by the examiner to properly label the motor as element 5a);
subsequent to sending the control signal to cause the operational shaft to be turned to the Off position:
receiving a manual adjustment signal indicating that the operational shaft is turned to an On position (“the determination processing unit 4 determines which part of the total rotation angle of the operation knob 2b is divided into several (for example, three)” This may be a subsequent knob rotation); and 
in response to receiving the manual adjustment signal, adjusting the predetermined threshold (“the timer means 3 is started with the time corresponding to the position where the operation knob 2b is located at the portion A (low heat) in the figure, it is for example 3 minutes, if it is at the portion B (medium heat), it is 2 minutes…”).

    PNG
    media_image1.png
    347
    490
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    511
    395
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    389
    298
    media_image3.png
    Greyscale

Eguchi does not disclose retrieving the predetermined threshold from a database.

However, Mosley teaches retrieving the information from a database (“The database 16 provides persistent data storage for electronic device 10. While the term "database" is primarily used, a memory or other suitable data storage arrangement may provide the functionality of the database 16. In alternative embodiments, the database 16 can be integral to or separate from the electronic device 10 and can operate on one or more computers. The database 16 preferably provides non-volatile data storage for any information suitable to support the operation of the electronic device 10”).

Eguchi does not explicitly disclose that the microcomputer retrieves the threshold from a database. However, it is noted that there are a finite number of configurations available to one having ordinary skill in the art for storing and utilizing information for a computer. In this regard, it is noted that Mosley teaches a database. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to provide Eguchi with a database since it is known to do so and therefore has a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Regarding claim 2, Eguchi, as modified by Mosley, discloses the method of claim 1, wherein the control signal is sent to a plurality of controllers, wherein each of the plurality of controllers controls a motor that is connected to an operational shaft of a burner of a plurality of burners (Figure 4 shows two burners and two sensors 1. If both burners are on and a person is not detected within the specified time period the control signal will be sent to the drive circuit 5b of each shaft).

Regarding claim 3, Eguchi, as modified by Mosley, discloses the method of claim 1, wherein the device status indication indicates that the operational shaft of the burner is at an On position (“It is determined whether the operation knob 2b is positioned, and the timer means 3 is started with the time corresponding to the position where the operation knob 2b is positioned as the set time of the timer means 3. FIG. 7 shows the case where this division is set to 3. As shown in FIG. 7, if the rotation position of the operation knob 2b is located at the portion A (low heat) in the figure, it is, for example, 3 minutes”).

Regarding claim 5, Eguchi, as modified by Mosley, discloses the method of claim 1, further comprising: 
starting a timer with an expiration time (“the timer means 3 is started with the time corresponding to the position where the operation knob 2b is positioned as the set time of the timer means 3. FIG. 7 shows the case where this division is set to 3. As shown in FIG. 7, if the rotation position of the operation knob 2b is located at the portion A (low heat) in the figure, it is, for example, 3 minutes”); 
determining that the timer has expired (“when the user does not return to the side of the stove within the set time, the determination processing unit 4”); and 
based on the determination that the timer has expired, sending a control signal to the controller (“The thermal power control unit 5 is a block diagram showing the motor [5]a connected to the operation knob 2b in the direction of extinguishing the stove by the drive circuit 5b in response to the signal from the determination processing unit 4” The examiner notes that this excerpt has been changed by the examiner to properly label the motor as element 5a).

Regarding claim 7, Eguchi, as modified by Mosley, discloses the method of claim 1, further comprising: 
receiving a user selection of a user interface component from a user interface (“It is determined whether the operation knob 2b is positioned“); 
determining a user control signal associated with the motor based on the user selection of the user interface component (“if the rotation position of the operation knob 2b is located at the portion A (low heat) in the figure” This is associated with the motor as the motor will have to turn the knob more or less depending on the user input); and 
sending the user control signal to the controller (“the determination processing unit 4 detects the rotational position of the operation knob 2b by inputting the data of the knob position detection unit 8”).

Mosley further teaches causing displaying a user interface on a user computing device (“it is contemplated that any of the above electronic devices may be configured to operate wirelessly with a user to a smartphone or tablet or remote computerized device. This would allow the user remote wireless control of temperature setting for any heating element. Remote temperature control would be feasible”).

In view of Mosley’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include causing displaying a user interface on a user computing device as is taught in Mosley, in the method disclosed by Eguchi.
One would have been motivated to include causing displaying a user interface on a user computing device because remote control increases user convenience.

Regarding claim 8, Eguchi, as modified by Mosley, discloses the method of claim 1, further comprising: 
receiving a cooking signal from a cooking module (“It is determined whether the operation knob 2b is positioned“); 
determining a cooking control signal from the cooking signal (“if the rotation position of the operation knob 2b is located at the portion A (low heat) in the figure”); and 


Regarding claim 11, Eguchi discloses a computing device (“a microcomputer and the like”) to: 
receive a monitoring signal from a sensor (“reference numeral 1 is a human body detection sensor such as an infrared sensor”); 
receive a device status indication, wherein the device status indication indicates a current position of an operational shaft of the burner (“Reference numeral 8 denotes a knob position detection unit that detects the rotation position of the operation knob 2b and outputs the rotation position to the determination processing unit 4. Actually, it is connected to the rotary shaft of the operation knob 2b”); 
retrieve a predetermined threshold;
determine whether a parameter of the monitoring signal exceeds the predetermined threshold (“When the user returns to the vicinity of the stove within the set time, the human body detection sensor 1 detects it and sends a human body detection output signal to the determination processing unit 4. As a result, the judgment processing unit 4 stops the operation of the timer unit 3 and resets the time count. On the contrary, when the user does not return to the side of the stove within the set time, the determination processing unit 4 outputs the output signal of the arrival of the set time from the timer 1 means 3, and the determination processing unit 4 causes the thermal power adjustment unit 5 to operate. It outputs a signal to extinguish the fire”); and 
based on the device status indication and the determination that the parameter exceeds the predetermined threshold, send a control signal to a controller (“when the user does not return to the side of the stove within the set time, the determination processing unit 4”); 
wherein the controller controls a motor that is connected to the operational shaft of the burner, causing the motor to turn the operational shaft of the burner to an Off position in response to the control signal (“The thermal power control unit 5 is a block diagram showing the motor [5]a connected to the operation knob 2b in the direction of extinguishing the stove by the drive circuit 5b in response to the 
subsequent to sending the control signal to cause the operational shaft to be turned to the Off position:
receiving a manual adjustment signal indicating that the operational shaft is turned to an On position (“the determination processing unit 4 determines which part of the total rotation angle of the operation knob 2b is divided into several (for example, three)” This may be a subsequent knob rotation); and 
in response to receiving the manual adjustment signal, adjusting the predetermined threshold (“the timer means 3 is started with the time corresponding to the position where the operation knob 2b is located at the portion A (low heat) in the figure, it is for example 3 minutes, if it is at the portion B (medium heat), it is 2 minutes…”).

Eguchi does not explicitly disclose a non-transitory computer-readable storage medium for operational control of a burner, the non-transitory computer-readable storage medium storing program code instructions that, when executed, cause the computing device to perform the method, or retrieving the predetermined threshold from a database.

However, Mosley teaches a non-transitory computer-readable storage medium for operational control of a burner, the non-transitory computer-readable storage medium storing program code instructions that, when executed, cause the computing device to perform the method (“the devices or computers may use transitory and non-transitory forms of computer-readable media. Non-transitory computer-readable media is to be interpreted to comprise all computer-readable media”), and retrieving the information from a database (“The database 16 provides persistent data storage for electronic device 10. While the term "database" is primarily used, a memory or other suitable data storage arrangement may provide the functionality of the database 16. In alternative embodiments, the database 16 can be integral to or separate from the electronic device 10 and can operate on one or more computers. The 

Eguchi does not explicitly disclose that the microcomputer executes program code from a non-transitory medium or retrieves the information from a database. However, it is noted that there are a finite number of configurations available to one having ordinary skill in the art for storing and utilizing program code and retrieving information for a computer. In this regard, it is noted that Mosley teaches a non-transitory computer-readable storage medium for operational control of a burner and a database. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to provide Eguchi with a non-transitory computer readable storage medium and a database since it is known to do so and therefore has a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Regarding claim 12, Eguchi, as modified by Mosley, discloses the non-transitory computer-readable storage medium of claim 11, wherein the control signal is sent to a plurality of controllers, wherein each of the plurality of controllers controls a motor that is connected to an operational shaft of a burner of a plurality of burners (Figure 4 shows two burners and two sensors 1. If both burners are on and a person is not detected within the specified time period the control signal will be sent to the drive circuit 5b of each shaft).

Regarding claim 13, Eguchi, as modified by Mosley, discloses the non-transitory computer-readable storage medium of claim 11, wherein the device status indication indicates that the operational shaft of the burner is at an On position (“It is determined whether the operation knob 2b is positioned, and the timer means 3 is started with the time corresponding to the position where the operation knob 2b is positioned as the set time of the timer means 3. FIG. 7 shows the case where this division is set to 3. As shown in FIG. 7, if the rotation position of the operation knob 2b is located at the portion A (low heat) in the figure, it is, for example, 3 minutes”).

Regarding claim 15, Eguchi, as modified by Mosley, discloses the non-transitory computer-readable storage medium of claim 11, storing further program code instructions that, when executed, cause the computing device to further: 
start a timer with an expiration time (“the timer means 3 is started with the time corresponding to the position where the operation knob 2b is positioned as the set time of the timer means 3. FIG. 7 shows the case where this division is set to 3. As shown in FIG. 7, if the rotation position of the operation knob 2b is located at the portion A (low heat) in the figure, it is, for example, 3 minutes”); 
determine that the timer has expired (“when the user does not return to the side of the stove within the set time, the determination processing unit 4”); and 
based on the determination that the timer has expired, send a control signal to the controller (“The thermal power control unit 5 is a block diagram showing the motor [5]a connected to the operation knob 2b in the direction of extinguishing the stove by the drive circuit 5b in response to the signal from the determination processing unit 4” The examiner notes that this excerpt has been changed by the examiner to properly label the motor as element 5a).

Regarding claim 17, Eguchi, as modified by Mosley, discloses the non-transitory computer-readable storage medium of claim 11, storing further program code instructions that, when executed, cause the computing device to further: 
receive a user selection of a user interface component from the user interface (“It is determined whether the operation knob 2b is positioned“); 
determine a user control signal associated with the motor based on the user selection of the user interface component (“if the rotation position of the operation knob 2b is located at the portion A (low heat) in the figure”); and 
send the user control signal to the controller (“the determination processing unit 4 detects the rotational position of the operation knob 2b by inputting the data of the knob position detection unit 8”).

Mosley further teaches causing displaying a user interface on a user computing device (“it is contemplated that any of the above electronic devices may be configured to operate wirelessly with a 

In view of Mosley’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include causing displaying a user interface on a user computing device as is taught in Mosley, in the device disclosed by Eguchi.
One would have been motivated to include causing displaying a user interface on a user computing device because remote control increases user convenience.

Regarding claim 18, Eguchi, as modified by Mosley, discloses the non-transitory computer-readable storage medium of claim 11, storing further program code instructions that, when executed, cause the computing device to further: 
receive a cooking signal from a cooking module (“It is determined whether the operation knob 2b is positioned“); 
determine a cooking control signal from the cooking signal (“if the rotation position of the operation knob 2b is located at the portion A (low heat) in the figure”); and 
send the cooking control signal to the controller (“the determination processing unit 4 detects the rotational position of the operation knob 2b by inputting the data of the knob position detection unit 8”).

Regarding claim 19, Eguchi, as modified by Mosley, discloses the non-transitory computer-readable storage medium of claim 11, storing further program code instructions that, when executed, cause the computing device to further: 
receive a manual adjustment signal (Adjusting from zone C to zone A in figure 7 for example); and 
adjust the predetermined threshold based on the manual adjustment signal (“it is possible to finely set the time until the fire of the stove is extinguished or lowered according to the heat power when the user leaves the stove”).

Claims 4, 6, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi, in view of Mosley, and further in view of Hoellerich (US 6294994 B1), hereinafter Hoellerich.

Regarding claims 4 and 6, Eguchi, as modified by Mosley, discloses the method of claim 5, further comprising restarting the timer upon determination that human presence is detected (“When the user returns to the vicinity of the stove within the set time, the human body detection sensor 1 detects it and sends a human body detection output signal to the determination processing unit 4. As a result, the judgment processing unit 4 stops the operation of the timer unit 3 and resets the time count”). 

Eguchi, as modified by Mosley, does not disclose:
wherein the sensor comprises one of a motion detector, a smoke detector, a carbon monoxide detector, a humidity sensor, a gas sensor, a fire detector, a flame detector, a camera, and a microphone; or
restarting the timer upon determination that human motion is detected.

However, Hoellerich teaches: 
wherein the sensor comprises one of a motion detector, a smoke detector, a carbon monoxide detector, a humidity sensor, a gas sensor, a fire detector, a flame detector, a camera, and a microphone (“a motion sensor assembly 14”); and
restarting the timer upon determination that human motion is detected (“Each time a motion is sensed, the timer is reset”).

    PNG
    media_image4.png
    360
    470
    media_image4.png
    Greyscale

Eguchi does not disclose the claimed sensor used to detect the presence of a human. Hoellerich teaches a motion detector. The substitution of one known element (the “human body detection sensor” of Eguchi) for another (the “motion sensor” of Hoellerich) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the motion sensor taught in Hoellerich would have yielded predictable results, namely, a sensor for determining whether the stove has been left unattended (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Regarding claims 14 and 16, Eguchi, as modified by Mosley, discloses the non-transitory computer-readable storage medium of claim 15, further comprising restarting the timer upon determination that human presence is detected (“When the user returns to the vicinity of the stove within the set time, the human body detection sensor 1 detects it and sends a human body detection output signal to the determination processing unit 4. As a result, the judgment processing unit 4 stops the operation of the timer unit 3 and resets the time count”).

Eguchi does not disclose:

restarting the timer upon determination that human motion is detected.

However, Hoellerich teaches: 
wherein the sensor comprises one of a motion detector, a smoke detector, a carbon monoxide detector, a humidity sensor, a gas sensor, a fire detector, a flame detector, a camera, and a microphone (“a motion sensor assembly 14”); and
restarting the timer upon determination that human motion is detected (“Each time a motion is sensed, the timer is reset”).

Eguchi discloses everything except for the type of sensor used to detect the presence of a human. Hoellerich teaches a motion detector. The substitution of one known element (the “human body detection sensor” of Eguchi) for another (the “motion sensor” of Hoellerich) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the motion sensor taught in Hoellerich would have yielded predictable results, namely, a sensor for determining whether the stove has been left unattended (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi, in view of Mosley, in view of Jenkins (US 20160051078 A1), hereinafter Jenkins, and further in view of Printeraction (NPL cited in IDS submitted 5/23/2019).

Regarding claim 10, Eguchi, as modified by Mosley, discloses the method of claim 1. 



However, Jenkins teaches wherein the controller is further configured to cause the motor to turn the operational shaft of the burner by causing turning of a gear train of the motor (“The control knob 1240 is configured to be fixedly secured directly to a cooking unit (e.g., via non-marking adhesive 1266 or the like) and is operable to rotate an internal drive shaft 1270 of the control knob 1240 via a drive gear 1254 meshed with a pinion 1252 of the drive motor 1250”).

    PNG
    media_image5.png
    844
    404
    media_image5.png
    Greyscale

KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Eguchi, as modified by Mosley and Jenkins, does not disclose the gear train comprising a gear with at least one gear tooth removed to create a rotation zone. 

However, Printeraction teaches the gear train comprising a gear with at least one gear tooth removed to create a rotation zone (“A mutilated gear is a gear whose tooth profile does not extend all the way around its pitch circle. Mutilated gears can be useful for many different purposes. In some cases, you may not need the entire tooth profile of a gear because the gear may never need to rotate 360 degrees”).

In view of Printeraction’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the gear train comprising a gear with at least one gear tooth removed to create a rotation zone as is taught in Printeraction, in the method disclosed by Eguchi.
One would have been motivated to include the gear train comprising a gear with at least one gear tooth removed to create a rotation zone because Printeraction states that in some cases it is unnecessary for the teeth to extend the entire circumference. Therefore, removing teeth will reduce material costs.

Regarding claim 20, Eguchi, as modified by Mosley, discloses the non-transitory computer-readable storage medium of claim 11. 



However, Jenkins teaches wherein the controller is further configured to cause the motor to turn the operational shaft of the burner by causing turning of a gear train of the motor (“The control knob 1240 is configured to be fixedly secured directly to a cooking unit (e.g., via non-marking adhesive 1266 or the like) and is operable to rotate an internal drive shaft 1270 of the control knob 1240 via a drive gear 1254 meshed with a pinion 1252 of the drive motor 1250”).

Eguchi does not disclose a gear train. However, it is noted that there are a finite number of configurations available to one having ordinary skill in the art for transmitting rotation from the motor to the shaft of the knob. In this regard, it is noted that Jenkins teaches a gear train. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to use a gear train in the method of Eguchi since it is known and therefore has a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Eguchi, as modified by Mosley and Jenkins, does not disclose the gear train comprising a gear with at least one gear tooth removed to create a rotation zone. 

However, Printeraction teaches the gear train comprising a gear with at least one gear tooth removed to create a rotation zone (“A mutilated gear is a gear whose tooth profile does not extend all the way around its pitch circle. Mutilated gears can be useful for many different purposes. In some cases, you may not need the entire tooth profile of a gear because the gear may never need to rotate 360 degrees”).

In view of Printeraction’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the gear train comprising a gear with at 
One would have been motivated to include the gear train comprising a gear with at least one gear tooth removed to create a rotation zone because Printeraction states that in some cases it is unnecessary for the teeth to extend the entire circumference. Therefore, removing teeth will reduce material costs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hui (US 20170219215 A1) “In at least one exemplary embodiment, the setting module 10 and sensing module 20 include computerized instructions in the form of one or more non-transitory computer-readable programs stored in the storage unit 30 (e.g., a computer-readable medium) and capable of being executed by the controller 40 (e.g., having at least one microprocessor)”
Vengroff (US 20170238751 A1) “the measurement sensor 90 may be a chemical sensor, an accelerometer to measure a user's physical movement of the food item and/or the cooking device 86, motion sensors or other location sensors to determine if a user and/or the food item is at a particular location, any other type of sensor, or any combination of the preceding”
Cheng (US 5945017 A) “FIG. 2 describes the logical concept of this invention. After a burner has been turned on, a motion detector continuously monitors the presence of a user near the burner. If a user presence is detected, the temperature sensor switch of the safety device is bypassed and power flows uninterrupted. The switch will also be bypassed if no user is present and the time since the last user presence is less than a preset delay time. The delay time is reset each time a user presence is detected. However, if no user presence is detected and the delay time has elapsed, the temperature sensor switch will then be activated to monitor any overheating conditions. It will trigger a power shut-off switch whenever an overheating condition is encountered”
Townsend (US 20130260320 A1) “The flame detector 52 can likewise be any of a variety of flame detection devices such as a UV flame detector, an IR flame detector, and the like without limitation. The temperature sensor 48 and the flame detector 52 are depicted in FIG. 1 as being 

    PNG
    media_image6.png
    364
    354
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    545
    720
    media_image7.png
    Greyscale

Huang (US 20030154970 A1) “A motor (41) and a transmission (42) coupled to the motor (41) are included in the driving unit (40), wherein the transmission (42) can be a set of secondary gears as shown in the figures and the activation of the motor (41) is controlled by the controlling unit (40)”

    PNG
    media_image8.png
    513
    698
    media_image8.png
    Greyscale

Legaspi (US 20120325197 A1) “automatically turning off the appliance or other device by automatically rotating the control knob(s) of the appliance or other device to an Off position, upon the detection of an audible alert from detectors, such as smoke detectors, gas detectors for detecting carbon monoxide gas, natural gas, propane, and other toxic gas, fire detectors, flame detectors, heat detectors, infra-red sensors and ultra-violet sensors”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOGAN P JONES/Examiner, Art Unit 3762     

/JORGE A PEREIRO/Primary Examiner, Art Unit 3799